Citation Nr: 1723062	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-09 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for status post gunshot wound with retained fragments and multiple scars, evaluated as 10 percent disabling prior to December 23, 2014, and as 20 percent disabling on and after that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The June 2011 rating decision denied a rating in excess of 10 percent for status post gunshot wound with retained fragments and multiple scars and assigned a 10 percent rating, effective May 29, 2009.  A notice of disagreement was received in June 2011, a statement of the case was issued in January 2012, and a substantive appeal was received in April 2012.

In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In October 2014, the Board remanded this case for additional development.  On remand, in a January 2015 rating decision from the Appeals Management Center (AMC), the disability rating was increased from 10 percent to 20 percent effective December 23, 2014.  


FINDING OF FACT

Throughout the appeals period, the Veteran's status post gunshot wound with retained fragments and multiple scars most closely approximates severe injury of Muscle Group XX in the thoracic spine region.



CONCLUSION OF LAW

For the entire appeals period, entitlement to a 40 percent rating, but no higher, for status post gunshot wound with retained fragments and multiple scars is warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5320, 4.118, Diagnostic Codes 7801-7805 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by letters dated in July 2009 and April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A .  

The Veteran has claimed entitlement to an increased rating for status post gunshot wound with retained fragments and multiple scars, evaluated as 10 percent disabling prior to December 23, 2014, and as 20 percent disabling on and after that date.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538   (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625   (1992).

Muscle injuries are evaluated pursuant to 38 C.F.R. §§ 4.55 , 4.56, and 4.73 (2016).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55 (b).  The specific bodily functions of each group are listed in 38 C.F.R. § 4.73.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56 (d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d)(4). 

The Board notes that section 4.56(d), which sets forth classification of muscle injuries as slight, moderate, moderately severe or severe, employs a totality-of-the-circumstances test, and no single factor is controlling in determining the rating for a muscle injury.  See Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In the case at hand, the Veteran's status post gunshot wound with retained fragments and multiple scars was initially assigned a 10 percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5320.  This diagnostic code evaluates disabilities of Muscle Group XX, whose function is postural support of the body, and extension and lateral movements of the spine.  The relevant muscles are the sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions).  For disabilities of the cervical and thoracic region, a 0 percent rating is warranted for slight disability; a 10 percent rating is warranted for moderate disability; a 20 percent rating is warranted for moderately severe disability; and a 40 percent rating is warranted for severe disability.  

On remand, the January 2015 rating decision increased the rating from 10 percent to 20 percent effective December 23, 2014.  In so doing, it determined that it was more appropriate to rate the Veteran under Diagnostic Code 5321, disability of Muscle Group XXI.  According to Diagnostic Code 5321, Muscle Group XXI functions in respiration and consists of the thoracic muscle group.  It awards a 0 percent rating for slight disability, a 10 percent rating for moderate disability, and a 20 percent rating for moderately severe or severe disability.  

In the case at hand, the AMC determined that the Veteran's disability had increased in severity such that it now met the criteria to be considered "severe."  It further determined that the assignment of a 20 percent rating for the portion of the appeals period beginning on December 23, 2014, constituted a full grant.  It therefore considered this portion of the appeals period to have been resolved, as there was no higher disability rating available under Diagnostic Code 5321.

The Board finds, however, that the period beginning on December 23, 2014, had not, in fact, been granted in full.  Therefore, it is not considered to have been resolved, and it may be considered by the Board.  

Specifically, the Board finds that the determination made in the January 2015 rating decision to change the diagnostic code from Diagnostic Code 5320 to 5321 was erroneous.  The December 2014 VA examination report, on which the change was based, expressly identified Muscle Group XX, and only Muscle Group XX, as having been injured.  It specifically identifies the thoracic region of Muscle Group XX as having been affected.  The Board will therefore change the diagnostic code under which this disability is being rated back to Diagnostic Code 5320.  

The Board finds that, for the entire period that is contemplated by this appeal, the Veteran's muscle injury most closely approximates the criteria that are listed for a muscle injury to be considered "severe."  Therefore, a 40 percent rating is warranted from October 19, 2010, which is the date of the Veteran's increased rating claim.  The type of injury, as demonstrated in his service treatment records, is most accurately characterized by the severe criterion of "[t]hrough and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles."  Objective findings throughout the appeals period have included signs of severe muscle weakness, most notably "X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile."  This finding was noted by both VA examination reports from the appeals period, dated in May 2011 and December 2014.  In light of the above, the Board will assign a 40 percent rating throughout the appeals period.  The Board notes that this rating is the highest rating that is available under the applicable diagnostic code.  Therefore, this rating is considered to be a full grant of the benefit that the Veteran has sought.

The Board has considered whether to assign a rating based on the Veteran's scarring pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.  The evidence reflects that the Veteran has one painful scar, which would warrant a 10 percent rating under Diagnostic Code 7804.  The Board notes, however, that scarring is contemplated by the applicable rating criteria of 38 C.F.R. § 4.56.  Because the 40 percent rating that the Veteran is receiving under Diagnostic Code 5320 is greater than the 10 percent rating he would receive under Diagnostic Code 7804, it is more advantageous to assign the 40 percent rating than the 10 percent rating.

Finally, the Board has considered whether either the Veteran or the record has raised either a claim for entitlement to an extraschedular evaluation or a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet App 111 (2008).  The Board finds, however, that neither claim has been made by the Veteran or raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating of 40 percent under Diagnostic Code 5320 (Muscle Group XX) for status post gunshot wound with retained fragments and multiple scars is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


